Citation Nr: 1401684	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left fibula fracture (a left ankle disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1985 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a right ankle disability.  The RO also granted service connection for residuals of status post fracture of the left fibula and assigned an initial 10 percent disability rating, effective February 1, 2008.

The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claims.

In May 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In April 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.

The Board notes that at the time of the April 2013 remand the claims file consisted of paper records and a paperless file using the Virtual VA processing system.  Subsequently, all of the paper records that were not previously in Virtual VA have been scanned into the Veterans Benefits Management System (VBMS) electronic record.  Therefore, the Veteran's claims file is now entirely electronic.

In June 2013 correspondence, the Veteran described constant pain from his left ankle to his knee.  He stated that his lower left leg issues have caused his left leg problems to become worse and have affected other parts of his left leg.  The Veteran appears to be raising a claim for an increased rating for his service-connected left knee disability and may be claiming entitlement to service connection for another disability involving the left leg.  The issues of entitlement to a rating in excess of 10 percent for a left knee disability and entitlement to service connection for disability of the left leg, to include as secondary to the left ankle disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The most probative evidence of record fails to establish that the Veteran has a current right ankle joint disability.

2.  The most probative evidence of record fails to establish that minimal spurring of the right lateral malleolus was incurred in or otherwise related to military service or that it was caused or aggravated by a service-connected left ankle disability.

3.  The left ankle disability has been manifested at worst by dorsiflexion limited to 15 degrees with pain at the end of motion in August 2007; full range of plantar flexion, but with pain at 45 degrees in August 2007; intermittent pain on palpation of the ankle joint; and x-ray evidence of a well-healed fracture of the distal left fibula.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right ankle disability, to include as secondary to service-connected residuals of a left fibula fracture, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for an initial rating in excess of 10 percent for a left ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  He received this information again in letters dated in May 2009 and April 2013.  The case was readjudicated in July 2013.

However, the appeal regarding the left ankle disability arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service VA and private treatment records, lay statements and hearing testimony, and VA examination reports and medical opinions. 

The Board also notes that the AMC substantially complied with actions requested in the prior remand.  Here, the AMC asked the Veteran to complete and return an authorization and consent to release information to allow VA to obtain treatment records from General Hospital in Corpus Christi, Texas; he returned the form, indicating that he attempted to contact the hospital where he received treatment in May 1979 at age 12 for a right navicular break, but it was no longer an operational facility.  The AMC also obtained ongoing VA treatment records dated from June 2011 to April 2013 and arranged for appropriate VA examinations to obtain a medical opinion regarding the claimed right ankle disorder and to assess the current severity of the left ankle disability.  The AMC later issued a supplemental statement of the case (SSOC).  

The Board acknowledges that some of the April 2013 remand actions were not completed as directed.  However, the Board finds that each omission or error is harmless, and remanding the case again to fulfill each directive would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Likewise, neither the Veteran nor his representative has alleged any prejudice as a result of an untimely or deficient VCAA notification or other error, nor has any prejudice been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

As detailed below, competent medical evidence of record reflects that the Veteran does not have a current right ankle disability.  As a result, fulfilling each remand action exactly as directed would not change the outcome of the service connection issue on appeal.

Regarding the first omission, the April 2013 VCAA letter from the AMC did not notify the Veteran of the information and evidence necessary to establish service connection on a secondary basis.  However, because competent medical evidence of record reflects that the Veteran does not have a current right ankle disability, it follows that service connection cannot be established as a matter of law on the basis of the underlying, service-connected left ankle disability causing or aggravating a right ankle disability.  Moreover, in June 2013 correspondence, the Veteran emphasized his assertion that the claimed right ankle disability was directly related to military service, particularly to undocumented injuries during combat, including parachute assaults.  Accordingly, the Board finds the AMC's omission is harmless; providing notice regarding secondary service connection could not change the outcome of the appeal because the Veteran does not have a current right ankle disability.

Second, the Board directed the VA examiner on remand to answer specific questions and to acknowledge and comment on specific documents and evidence in the claims file "for each current right ankle disability identified" on examination.  The July 2013 VA ankles examination report reflects that the examiner reviewed the electronic records, obtained a subjective history from the Veteran, conducted a physical examination, and compared contemporaneous right ankle x-rays with previous x-ray, MRI, and bone scan studies.  Based on objective physical examination and imaging studies, the examiner concluded that the Veteran did not have a current right ankle disability other than minimal spurring on the right lateral malleolus.  The examiner explained that bone spurs are a growth of normal bone that tends to occur with age, observed that an in-service bone scan and previous post-service right ankle x-ray did not reveal a right ankle abnormality, and explained that there was no evidence to support development of a lateral malleolus spur due to well-healed [left ankle] fibular fracture.

Here, examination and imaging did not reveal a current right ankle disability with the exception of spurring on the right lateral malleolus, which was not present on prior in-service and post-service imaging studies.  Thus, because the Board's directive to acknowledge and comment on specific documents and evidence was predicated on identification of a right ankle disability, which is the essential element required to grant his claim for service connection, the Board finds that the July 2013 VA examiner substantially complied with the remand directives.

Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran contends that he has a right ankle disability as a direct result of injuries sustained during numerous jumps throughout his military career and as a direct result of injuries sustained during combat operations.

A. Relevant Laws and Regulations for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Board also acknowledges that in the case of any veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

B. Analysis

Service treatment records reflect complaints of bilateral ankle and bilateral foot pain.  The Board notes that service connection is established for residuals of a left fibula fracture (a left ankle disability), right foot plantar fasciitis with right metatarsal degenerative joint disease, and left foot plantar fasciitis.  

Treatment records also reveal evaluation for shin splints versus stress fractures of the bilateral tibia and fibula.  While the ankle joint includes the tibia and fibula, the Board will not address service treatment records such as clinical records or imaging reports related to complaints of shin splints because such complaints are in an anatomically distinct location from the ankle joint.  Similarly, the Board emphasizes that the current appeal relates to a claimed right ankle disability and does not include a claim for any right foot disorder.

In numerous reports of medical history dated from April 1985 to April 2006, the Veteran endorsed a history of broken bones.  The physicians' summaries indicated that the Veteran broke his right ankle at age 12, it was casted for six weeks, and he had a full recovery with no sequelae.  In the medical history reports, the Veteran consistently denied currently or ever having swollen or painful joints; arthritis, rheumatism, or bursitis; or bone, joint, or other deformity.  In at least 15 reports of medical examination dated from April 1985 to March 2006, clinical evaluation of the lower extremities was reported as normal, including on enlistment examination in April 1985.

An April 1987 treatment record documents that the Veteran reported injuring his right foot the previous evening when he came down on his foot and twisted it while playing basketball.  He stated that he broke his foot in the same spot when he was 12 years old.  In May 1987, he complained about his right ankle, stated that "when he takes his boot out, he cannot walk on it."  The right ankle was unremarkable to inspection, but there was tenderness in the area of insertion of plantaris.  The assessment was possible navicular fracture, plantar fasciitis.  He was given a three-day profile with no running, jumping, or marching more than two miles.

In March 1989, the Veteran presented to the aid station requesting re-evaluation of his right ankle before his scheduled jump the next day.  During the follow up for a grade I sprain, the Veteran stated that he was doing better, but still had pain with stress.  The assessment was improving grade I sprain.  A March 1989 radiologic report indicates that the Veteran injured his right ankle the previous day.  The right ankle x-ray results were reports as within normal limits.  

A January 2000 treatment record reflects that the Veteran complained of right foot pain since December 1999, relating that he injured his foot playing soccer.  The assessment was rule out fracture of the midshaft first metatarsal of the right foot.  

A September 2006 treatment record reflects that the Veteran complained of left mid-foot pain, greatest over the navicular bone, due to stepping in a hole on a combat mission.  An x-ray was positive for a left foot navicular fracture.  

A January 2007 treatment note reflects the Veteran's complaints of bilateral ankle and foot pain for several years.  He stated that he injured his left ankle while running during a combat mission.  The assessment was bilateral ankle osteoarthritis, bilateral symptomatic accessory naviculars, and bilateral plantar fasciitis.  The Veteran had bilateral ankle x-ray studies performed the same day.  The impression of the right ankle x-ray was "a spur at the insertion on the Achilles tendon.  Otherwise the study appears unremarkable.  Questionable degenerative changes are seen of the first metatarsal tarsal bone."  The left ankle x-ray report reflects that the Veteran reported bilateral ankle stiffness after multiple injuries.

A May 2007 order for a whole body bone scan noted that the Veteran reported multiple joint pain and he was retiring.  Findings from the bone span included "mild increased uptake seen along the dorsum of the right mid foot."  The impression related to abnormality of the left foot navicular bone and was an "otherwise unremarkable exam."

The Veteran's claim for service connection was received in August 2007 before his military retirement.  He was afforded a VA examination the same month.  He reported having ankle pain for 20 years due to injuries incurred during organized sports, military training, and combat operations in Iraq.  Findings from a right ankle x-ray were reported as "no bony or soft tissue abnormalities[;] joint space is well maintained."  The impression was "normal ankle films."

An undated treatment record, which appears to be from approximately September 2007 based on the Veteran's documented statements, reflects that he complained of ankle instability.  He stated that he sprained his ankle in September 2006 when he stepped in a hole, that he had a rotational injury 12 months previously in Mosul, and that he had a fracture as a child.  The assessment and plan was "[x-ray] left ankle [status post] inversion injury."  

The Veteran's service records document multiple deployments, including three to Iraq.  Awards include the Combat Infantry Badge, which was awarded twice; a Bronze Service Star; and a Parachutist Badge with Combat Distinguishing Device.  His Individual Jump Record documents 93 jumps from February 1988 to June 2005.  The record indicates that he was unable to perform jumps on subsequent dates because he was engaged in combat operations in a hostile fire area.

In March 2008, the Veteran presented to the St. Augustine VA Community Based Outpatient Clinic (CBOC) to establish care.  He described joint pain involving the ankle and foot, a history of navicular bone fracture, and wearing a brace.  During a review of systems, he reported left ankle pain among other musculoskeletal complaints.  The assessment was pain in joint involving ankle and foot.  During a routine primary care visit in October 2008, the Veteran stated that his left ankle continued to hurt.   

In December 2008, the Veteran presented for a VA podiatry consultation.  He complained of left ankle pain since a break in Iraq in September 2006 and a history of plantar fasciitis off and on since 2002.  The assessment related to a left ankle disability and bilateral plantar fasciitis, and the podiatrist ordered an ankle brace for the Veteran.  A January 2009 order form from Custom Fit/Soft Good Orthotic/Prosthetic Services lists "bilateral ankle sprains" on the form.  An invoice from the next day reflects that payment was received from the Gainesville VA Medical Center (VAMC) for two multiligamentus ankle supports.

In his March 2009 notice of disagreement, the Veteran asserted that his service treatment records reflect a chronic right ankle condition.  He cited VA regulations 38 C.F.R. §§ 3.102 and 3.304(b) pertaining, respectively, to reasonable doubt and to accepting satisfactory lay evidence for an alleged disease or injury incurred in or aggravated by service for veterans who engaged in combat with the enemy.

The Veteran was afforded a VA joints examination in November 2009.  He reported injuring his right ankle in 1989 and 1991 and having chronic right ankle pain since that time.  The report of a right ankle x-ray performed in conjunction with the examination noted the Veteran's history of right ankle sprains, history of 16 years on parachute jump status, and chronic right ankle pain.  Reported right ankle findings demonstrated "no acute fracture, bony mass lesion, or osteoarticular abnormality.  Alignment [was] normal.  There [were] no soft tissue abnormalities."  The impression was normal radiographic right ankle.  Following a review of the claims file and physical examination, the diagnosis was normal right ankle per exam and imaging.

In his substantive appeal received in May 2010, the Veteran asserted that VA "stated that [he] had a fracture prior to entry into active duty" and that he had a pre-service right ankle disability that was aggravated during military service.

In May 2012, the Veteran testified that he fractured his right navicular bone before military service and it had healed quickly without problems.  He also testified regarding right ankle injuries in service while playing sports, during parachute operations, and during combat deployments.  The Veteran's spouse testified that she had known the Veteran since 1999 and observed that he had had right ankle pain ever since she knew him.

VA podiatry treatment records dated from January 2009 to May 2013 reflect evaluation and treatment for the Veteran's left ankle disability and bilateral plantar fasciitis.  They do not reflect a diagnosed right ankle disability.  In April 2009, the Veteran stated that his right ankle was "not a problem," but his left ankle was really becoming painful.  In May 2009, he complained of a knot on the top of his right foot, which started bothering him when wearing certain shoes that rub the area.  The assessment was dorsal exostosis right foot/degenerative joint disease.  In April 2013, he had an exostectomy of the right foot.

In a May 2013 administrative note, the Veteran's treating VA podiatrist documented a discussion she had with the Veteran regarding the April 2013 Board remand and his claim for a right ankle disability.  Regarding the question of whether the Veteran's "right ankle issues" could be secondary to the service-connected left ankle disability, the podiatrist stated that "it is absolutely possible and likely to develop contralateral symptoms after an ankle fracture."  However, she pointed out that he had additional injuries, pain, and "sprains during jumps that were simply wrapped and treated in the field by a medic so there would be no records."  Regarding references to treatment at a Texas hospital for a right ankle injury when the Veteran was a child, the Veteran clarified to the podiatrist that "this was a NAVICULAR fracture [and] not an ankle fracture."  (Emphasis in original). As a result, the podiatrist did not believe that his right ankle symptoms were secondary to this history of preexisting injury.

Finally, the treating podiatrist reported that x-rays of the bilateral ankles "show degenerative changes to bilateral midfoot (large exostosis right midfoot recently excised) as well as exostoses to distal fibula and anterior left ankle degenerative changes."  She explained that forceful landings can produce dorsal degenerative joint disease and exostoses.  The podiatrist opined that "it is at least as likely as not that [the Veteran's] sixteen year jump status/repeated parachute jumps have resulted in his foot and ankle pain bilateral[ly]."  The administrative note did not identify a current right ankle disability other than "right ankle issues."

In correspondence received in June 2013, the Veteran stated, "I broke my right navicular bone on my right foot and did not break my right ankle" in the 1979 pre-service injury.  He emphasized his contention that his "right ankle pain is directly related to [his] military service."  He highlighted his 16 years being on jump status, carrying heavy loads over long distances as a special operations soldier and an infantryman, several documented instances of right ankle injuries, and other undocumented occasions of right ankle injuries in a combat environment.

The Veteran was afforded an additional VA examination in July 2013.  He described pain in the medial aspect of the right ankle with an onset during military service.  The examiner indicated that she reviewed the electronic records, and the examination report reflects a review of the evidence.  Right ankle x-ray findings were reported as follows:  no interval change or acute bony abnormalities; minimal spurring noted in the lateral malleolus; moderate spurring also noted at the first tarsal metatarsal articulation; minimal calcification noted in the soft tissues along the distal Achilles tendon shadow which may represent Achilles tendinosis or old trauma; findings are unchanged from the previous examination.  The impression was stable right ankle examination with no significant change from the previous examination [in November 2009], which revealed normal radiographic right ankle.

Following a physical examination, the diagnosis was minimal spurring in the lateral malleolus per October 2013 x-rays; otherwise normal right ankle joint exam.  The examiner opined that the right lateral malleolus minimal spurring less likely as not had its onset in service and was not aggravated by service.  In support of the conclusion, the examiner explained that bone spurs are a growth of normal bone that tends to occur with age.  In addition, based on medical records review, medical literature review, and ankle examination, there was no evidence to support development of a right lateral malleolus spur due to well-healed [left] fibular fracture.  The examiner also explained that there was no objective evidence to support the Veteran's claim regarding a right ankle joint disability.  In support of that conclusion, the examiner observed that whole body scan done in May 2007 did not show any abnormality related to the right ankle, and right ankle x-rays performed after service in November 2009 showed a normal right ankle. 

Having reviewed the entire claims file, the Board finds that service connection for a right ankle disability is not warranted.

Regarding any preexisting right ankle disability, the Board notes that no disability of the right ankle or the right navicular bone was noted on the Veteran's April 1985 entrance examination.  Consequently, the Veteran was presumed to have been in sound condition.  As such, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's claimed disability was both preexisting and not aggravated by service. 

Although the Veteran reported a right ankle fracture at age 12 in numerous military reports of medical history, the Veteran does not contend and the evidence does not reflect that he had a preexisting right ankle disability.  There were no complaints or clinical findings related to any right ankle disability upon entrance into service and he consistently denied any symptoms from his childhood right ankle fracture.  Therefore, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting right ankle disorder and the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)  (2013).  In addition, although the Veteran now clarifies that he actually fractured his right navicular bone at age 12, there were no complaints or clinical findings regarding residuals of a right navicular bone fracture up on entrance into service.

Therefore, the Board's analysis must turn to the issue of whether a current right ankle disorder was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The Board acknowledges that the Veteran is competent to provide lay evidence of reporting symptoms such as right ankle pain and stiffness.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this regard, the Board notes that the Veteran has referred to a right ankle fracture incurred during combat in September 2006.  However, he appears to be mistaken because contemporaneous medical evidence documents a left navicular fracture.

Nevertheless, the Board finds credible the Veteran's statements that he sustained right ankle injuries during his documented jumps throughout his military career and as a direct result of injuries sustained during combat operations.  Here, his service treatment records document a grade I sprain and complaints of right ankle pain and stiffness.  

However, despite his right ankle injuries and in-service complaints of right ankle problems, competent medical evidence of record does not establish that the Veteran has a current right ankle disability, other than minimal spurring on the right lateral malleolus, which is addressed below.  

The Board recognizes the January 2007 service treatment note that assessed bilateral ankle osteoarthritis.  However, that assessment appeared to be based on physical examination alone; the contemporaneous right ankle x-ray report, however, did not reveal degenerative changes of the right ankle.  Moreover, subsequent imaging reports in May 2007, August 2007, November 2009, and July 2013 did not reveal arthritis or disability of the right ankle.  Here, the Board finds that January 2007 x-ray evidence more probative regarding the existence of right ankle osteoarthritis more probative than the January 2007 treatment note because subsequent imaging reports were consistent with the 2007 report.  

The Board also acknowledges the January 2009 order form from Custom Fit/Soft Good Orthotic/Prostetic Services that lists "bilateral ankle sprains."  However, the Board finds that the notation on the order form is not competent medical evidence of a current right ankle disability because the contemporaneous medical evidence from the December 2008 treating podiatrist did not identify a right ankle disability.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, there is no competent medical evidence establishing that the Veteran has a current right ankle, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current right ankle disability, has not been met.

Also, while the Veteran reported having right ankle pain since injuries sustained during military service, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board also considered the medical opinions from the Veteran's treating podiatrist in May 2013 and from the July 2013 VA examiner.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Regarding the May 2013 medical opinion, the Board points out that while the VA podiatrist explained how it could be possible for the Veteran to have a right ankle disability secondary to the service-connected left ankle disability or directly related to his military jump history, neither the podiatrist's administrative note nor contemporaneous medical evidence from the podiatrist or other treatment providers identifies a current right ankle disability other than minimal spurring on the right lateral malleolus.  Therefore, the Board finds that the May 2013 VA podiatrist's opinion holds little weight in supporting a claim of service connection for a right ankle disability.

In comparison, the Board finds that the July 2013 medical opinion by the VA examiner is persuasive and probative evidence against the claim for service connection because it was based on a subjective history from the Veteran, a review of the electronic claims file, physical and x-ray examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner explained that the claim for a right ankle joint disability was unsupported by contemporaneous and previous x-ray evidence, which did not reveal a joint abnormality.  The examiner also explained that it was less likely as not that the right lateral malleolus spurring had its onset in service because bone spurs tend to occur with age.  Moreover, the Board notes that previous x-rays in November 2009 and August 2007 and the May 2007 whole body bone scan did not reveal spurring on the lateral malleolus.  Finally, the examiner provided reasons why there was no evidence to support a contention that a well-healed left fibular fracture caused spurring on the right lateral malleolus.

Therefore, the Board finds that the most probative medical evidence of record fails to establish that the Veteran currently has a right ankle joint disability or that right lateral malleolus spurring was incurred in service or related to military service or a service-connected disability, despite the presence of in-service complaints and treatment for right ankle problems and the Veteran's credible statements regarding injuries sustained during jumps and combat. 

For all the foregoing reasons, the Board finds that service connection for a right ankle disability is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim and the evidence is not in relative equipoise, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating

The Veteran contends that his service-connected left ankle disability, diagnosed as residuals of a left fibula fracture, warrants at least a 20 percent disability rating and that he has lateral instability of his left ankle.

A. Relevant Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating assigned for his left ankle disability following the grant of service connection, and staged ratings are to be considered.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

B. Analysis

The Veteran's left ankle disability, diagnosed as residuals of a left fibula fracture, is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5262 a 40 percent rating requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability, 10 percent. 38 C.F.R. § 4.71a , Diagnostic Code 5262 (2013).

Unfortunately, words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

For limited motion of the ankle, moderate limitation warrants a 10 percent rating while marked limitation warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

During an August 2007 VA examination prior to separation from service, the Veteran described constant left ankle pain, weakness due to sprain, stiffness, redness over the navicular area [on the medial side of the foot], and lack of endurance and fatigability with overuse.  He denied swelling, heat, giving way, locking, or dislocation, or incapacitation due to his left ankle disability.  On physical examination of the left ankle, there were no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, or any deformity.  There was no indication of a left ankle malunion of the os calcis or astragalus.  Motor, sensory, and reflex examination of the left lower extremity was reported as normal.

Left ankle range-of-motion testing revealed dorsiflexion to 15 degrees with pain at 15 degrees and plantar flexion to 45 degrees with pain at 45 degrees.  Following repetitive use testing, the left ankle joint remained limited by pain; the left ankle joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination following repetitive use, and there was no additional loss of motion.  A left ankle x-ray study revealed an old well-healed fracture of the distal fibula.  The impression was old fracture of the distal fibula.

The Veteran established care at the St. Augustine VA Community Based Outpatient Clinic (CBOC) in March 2008 and described a history of left ankle pain.  In October 2008, he stated that his left ankle continued to hurt.  On examination, his gait was coordinated and smooth.  

In December 2008, the Veteran presented for a VA podiatry consultation with complaints of left ankle pain since a break in Iraq in September 2006.  He reported current work as a security guard supervisor and feeling better in boots than in shoes.  Reported examination findings included cornuate navicular [a tarsal bone found in the foot] bilaterally with overlying erythema, no edema, mild pain on palpation to both sides, no pain along course of posterior tibial tendon, no pain with active range of motion in any direction against resistance, no pain over the anterior ankle structures, and no pain over the left sinus tarsi or lateral malleolus with compression.  The podiatrist reviewed copies of an MRI and bone scan from 2007; the impression was "likely represents sequelae of fibrous union of os naviculare with abnormal traction on ossicle from posterior tibialis tendon."  The impression was left ankle pain with symptomatic os naviculare/overpull of tibialis posterior tendon.

During a February 2009 VA podiatry visit, he reported that his ankles did not hurt much anymore since wearing orthotics and that he occasionally took naproxen.  In April 2009, he stated that his left ankle was really becoming painful again.  On left ankle examination, there was no erythema or edema, no pain to medial or lateral ankle ligaments or over the navicular, and no pain with active range of motion against resistance in any direction.  There was pain on palpation on the anterior left ankle over the talar neck/head, no pain.  The podiatrist prescribed a medrol dose pack.  Reported findings from an April 2009 left ankle MRI included talus intact; ankle normally aligned; no areas of bony edema identified; unfused os naviculare off the posteromedial aspect of navicular, normal variant seen in vicinity of marker suggesting this may be the site of pain; tibialis posterior tendon appears normal; all tendons of ankle, including Achilles, appear normal; no soft tissue masses seen; ligaments grossly intact; no ankle effusion.  

In a May 2009 follow-up visit, the Veteran indicated that the medrol dose pack really helped with all issues.  He stated that his only real complain at present was a knot on the top of his right foot.  The assessment included "ankle pain - chronic, controlled at this point."

The Veteran was afforded a VA joints examination in November 2009.  He described ankle pain with weekly flare-ups of moderate severity that lasted one to two days.  He believed his ankle pain resulted in altered gait due to pain.  He reported a good response from his bilateral ankle braces and orthotics, which he always used.  He denied left ankle deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, impairment of joint motion, or other symptoms.  He also denied limitations on standing or walking.   

On physical examination, he had an antalgic gait; there was no other evidence of abnormal weight bearing.  There was no left ankle instability, no tendon abnormality, and no varus/valgus angulation of os calcis in relation to tibia/fibula.  Left ankle range-of-motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no objective evidence of pain with active motion.  Following repetitive motion, there was no objective evidence of pain and no additional limitations after three repetitions, including any loss in range of motion, fatigue, weakness, or incoordination.

Following a review of the claims file and examination, the diagnosis was residuals status post fracture left fibula.  The examining physician indicated that the left ankle disability had significant effects due to pain on the Veteran's usual occupation and mild to no effects on activities of daily living.

During routine VA primary care visits in July 2010 and June 2011, the Veteran denied worsening of joint pain or stiffness or a change in strength.

In May 2012, the Veteran testified that he experiences constant left ankle pain and on a continuum of slight to moderate to marked, he believed his left ankle disability was moderate.  He described increased pain when on his feet all day and needing custom orthotics as a result.  He added that he cannot walk around the house barefoot; he must wear shoes.  He reported that he continued to have pain even with the orthotics and believed he would not be able to function without them.  

A September 2012 VA podiatry addendum noted that the Veteran had not been seen since 2009, so he needed a new consultation.  During an October 2012 VA podiatry consultation, the Veteran presented with complaints of bilateral foot and ankle pain.  He stated that orthotics have helped.  He reported that his feet hurt more toward the end of the day, and he had to have the soles of his boots resoled because he wore down the insides of them.  On examination, there was no focal edema, there was mild pain on palpation over the ATFL (anterior talofibular ligament) and the CFL (calcaneofibular ligament), and no pain over the fibula/left lateral malleolus.

During a January 2013 VA podiatry visit, he stated that his feet and ankles still bother him on a daily basis.  Examination findings were reported as no erythema or edema bilaterally.  In March 2013, he stated that the top of the right foot was his biggest concern.  He indicated that he had been taking naproxen and it helped "a good bit with ankle pain."  Subsequent VA podiatry records pertained to evaluation and treatment for a right foot chronic dorsal exostosis.

The Veteran was afforded VA bones and ankle joint examinations in July 2013.  During the bones portion of the examination, the Veteran endorsed pain in the anterior aspect of the left leg.  He denied residuals of a left fibula fracture affecting motion of a joint or causing flare-ups of a bone or joint disease.  On examination, there was no evidence of leg shortening, bone or joint abnormality, no functional limitation of standing or walking, no malunion of the os calsis or astragalus, no genu recurvatum, and gait was reported as normal.  The Veteran identified his usual occupation as a security manager since 2008.

During the ankle joint portion of the examination, the Veteran reported pain in the medial aspect of his left ankle and occasional use of bilateral ankle braces that he wears when not using boots.  He denied flare-ups affecting the function of his ankle.  In describing the impact of his left ankle disability on his work, the Veteran stated that he sits a lot, but his ankles bother him when he walks a lot.  On examination, there was no pain on palpation of the left ankle; strength was normal; there was no joint instability, ankylosis, malunion of the os calcis or astragalus, or evidence of astragalectomy.

Left ankle range-of-motion testing revealed plantar flexion to 45 degrees with no objective evidence of painful motion and plantar dorsiflexion to 20 degrees with no objective evidence of painful motion.  Following three repetitions of left ankle range of motion, there was no additional limitation in range of motion or additional functional loss such as abnormal excursion, strength, speed, coordination, and/or endurance.  The examiner concluded that the Veteran did not have any function loss or functional impairment of the left ankle.

Left ankle x-ray findings noted spurring near the Achilles tendon and the lateral malleolus; examination was otherwise unremarkable and unchanged.  The impression was stable left ankle examination with no change on the previous examination.

The Board has carefully considered the medical and lay evidence of record, but finds that an initial rating in excess of 10 percent is not warranted for the Veteran's residuals of a left fibula fracture.

His left ankle disability has been manifested at worst by dorsiflexion limited to 15 degrees with pain at the end of motion in August 2007; full range of plantar flexion, but with pain at 45 degrees in August 2007; intermittent pain on palpation of the ankle joint; and x-ray evidence of a well-healed fracture of the distal left fibula.  The Board finds that these objective manifestations are consistent with the 10 percent disability rating already assigned for residuals of a left fibula fracture.

While the Veteran testified that he believed his left ankle disability was moderate in severity based on constant left ankle pain, the Board finds that a higher, 20 percent rating for the left ankle disability is not warranted or more nearly approximated because since the August 2007 VA examination left ankle dorsiflexion had improved from 15 to 20 degrees and subsequent treatment records and examination reports reflected no pain on active range of motion.  Accordingly, the Board finds that the objective medical evidence of record more nearly approximates the criteria for a 10 percent rating based on slight disability or impairment of the left ankle.

Moreover, no other diagnostic code provides a basis for assignment of a higher rating for his service-connected left ankle disability.  Disabilities of the ankle are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 through 5274.  However, objective medical evidence of record revealed only a 5 degree loss of left ankle dorsiflexion in August 2007 and normal dorsiflexion and plantar flexion thereafter.  In addition, the evidence does not demonstrate nor does the Veteran contends that he has any left ankle ankylosis, including of the subastragalar or tarsal joint; any malunion of the os calcis or astragalus; or that he has had an astragalectomy.  Accordingly, a higher disability rating for the left ankle is not warranted under these provisions.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The Board has considered the effects of pain and functional loss on repetitive use; however, while the Veteran has subjectively reported such symptoms, medical evidence of record has not revealed objective evidence of left ankle pain, including on repetitive range of motion, which has been normal during the entire appeal except on VA examination in August 2007 prior to separation from service.  Instead, VA examination reports reflect that the Veteran was able to accomplish repetitive left ankle range-of-motion testing.  His range of motion of his left ankle was not further limited by pain following repetition; nor was there reported evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher rating would not be assignable for the left ankle disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Similarly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left ankle disability because his subjective reports of left ankle symptoms such as weakness, lack of endurance, fatigability, and stiffness have not been confirmed by objective medical evidence, and he has denied incapacitating episodes related to his left ankle.  Accordingly, an initial rating in excess of 10 percent for residuals of a left fibula fracture is not warranted at any point during the course of the claim, and the claim must be denied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating for his left ankle disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990).

Finally, the Board must address referral to the Chief Benefits Director or the Director, Compensation and Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are presented which the Director might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash, supra. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

The Board has given the lay evidence regarding the symptoms of the left ankle disability and its effect on the Veteran's employment careful consideration; however, the rating criteria reasonably describe the Veteran's left ankle disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Moreover, there is no objective evidence that the service-connected left ankle disability interferes with employment more than is contemplated by the current 10 percent schedular evaluation.  The VA examination reports reflect that the Veteran has maintained his current employment since 2008.  In addition, the Board finds the statement by the November 2009 VA examiner that the left ankle disability had "significant effects due to pain" on the Veteran's employment appears to be based solely on the Veteran's subjective assessment of his pain because physical examination findings revealed minimal left ankle impairment.  The Board also observes that the evidence does not establish that the Veteran has experienced hospitalizations or other severe or unusual impairment due to his service-connected left ankle disability.

In short, the rating criteria for the left ankle disability contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service- connected left ankle disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for the left ankle disability is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  


ORDER

Service connection for a right ankle disorder is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a left fibula fracture is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


